Citation Nr: 1527649	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  11-31 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from June 1974 to June 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Regional Office (RO) in Denver, Colorado.

In April 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifest during service, or to a compensable degree within one year of separation from service, and is not otherwise related to service.

2.  The Veteran began experiencing symptoms of tinnitus while in service, and has continued to experience them since separation from service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran contends that in-service noise exposure resulted in current bilateral hearing loss and tinnitus disabilities.  Specifically, the Veteran endorses onset of hearing loss and tinnitus symptoms as a result of exposure to various munitions including M-16's, 45-caliber pistols, M60's, lance missiles, machine guns, and hand grenades.  The Veteran's DD Form 214 indicated that his primary military occupational specialty was as a lance missile crewman.  His DD 214 also notes his status as a sharpshooter with the M-16 rifle.  The Veteran testified during his April 2015 Board hearing before the undersigned that he did not wear adequate hearing protection in service and also that he was a military police officer.  His February 1974 service entrance examination shows that he was "Qualified for MP."  The Board finds the Veteran's statements regarding noise exposure credible to the extent that they are consistent with the nature of his service.  However, exposure to acoustic trauma alone does not mandate that service connection be granted.  Rather the noise exposure must be shown to have caused his current hearing loss or tinnitus disabilities, or to have caused chronic or continuous symptoms of either.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Organic diseases of the nervous system, including sensorineural hearing loss and tinnitus, are "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, No. 13-0540, slip opinion at 18 (Vet. App. February 9, 2015) (tinnitus is an organic disease of the nervous system).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

Where a veteran develops certain chronic diseases, such as an organic disease of the nervous system (including sensorineural hearing loss and tinnitus), to a degree of 10 percent or more within one year of separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA considers normal hearing to be from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Additionally, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service treatment records reflect that on the authorized audiological evaluation for service enlistment in February 1974, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
15
LEFT
15
10
10
20
25

On the authorized audiological evaluation for the Veteran's service separation examination in February 1977, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
10
LEFT
10
10
20
90
25

There are no documented incidents while in service where the Veteran sought medical attention for hearing related issues.  Each examination report above shows that the Veteran's hearing was within normal limits throughout service (except for the separation examination where the left ear registered 90 decibels in the 3000 Hertz range, which will be further addressed by the October 2009 VA examination opinion below).  See Hensley, 5 Vet. App. at 157.  The Board also notes that the service separation examiner found the Veteran's ears were "normal" on clinical evaluation and did not make a notation of this hearing abnormality at 3000 Hertz in the left ear.

In cases where the Veteran was not involved in combat, "...the Board may use silence in the [service treatment records] as contradictory evidence only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the [service treatment records]."  Kahana v. Shinseki, 24 Vet. App. 428, 440 (Lance, J., concurring; see also FED.R.EVID. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  The Board notes that there are many other service treatment records for various unrelated injuries and ailments that the Veteran reported throughout service.  The Board also notes that the Veteran affirmatively denied hearing related issues during service, but did confirm other injuries on his reports of medical history.

The Veteran submitted private audiological evaluations from his employer that span approximately 15 years.  As an initial matter, the Board finds it highly probative that these private examinations do not attribute the Veteran's bilateral hearing loss to military service.  Furthermore, these evaluations do not contain Maryland CNC test results, which are required for VA purposes.  See 38 C.F.R. § 4.85.  In October 2010, a private physician documented the Veteran's history and found that he had "left ear hearing loss that is high frequency sensorineural due to noise exposure."  The physician also noted that the Veteran's "right ear hearing loss is due to a combination of Meniere's disease and possibly the [Veteran's] multiple sclerosis for which he does have a hearing aid..."

A private audiological evaluation from February 1999 showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
0
20
LEFT
0
10
20
10
35

Another private audiological evaluation from April 2004 showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
55
50
60
LEFT
5
15
20
20
45

On the authorized VA audiological evaluation in October 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
60
60
65
63
LEFT
30
35
40
50
39

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 100 percent in the left ear using the Maryland CNC test.  The Veteran reported that he experiences hearing loss in the right ear "for which he had to buy a hearing aid in July 2009."  The examiner noted the Veteran's history of noise exposure to include "military noise exposure from lance missiles, 45 caliber pistols and basic training.  Occupational noise exposure while building pallets for 4 years and as a machine operator the past 11 years.  Recreational noise exposure from target shooting."  Other pertinent history relating to hearing loss/difficulty included a diagnosis of "multiple sclerosis and has associated dizziness."  The Veteran denied ear disease/surgery, family history of hearing loss, and use of ototoxic medications.  The examiner diagnosed sensorineural hearing loss from moderate to severe in the right ear and mild to moderate in the left ear.  

The VA examiner noted "No significant effects" on occupation for the Veteran, but that other effects on the Veteran's daily activities included him having to "ask others to repeat what they say."  The examiner found that service treatment records documented normal hearing in both ears at induction and separation and that there was no documentation or diagnosis of hearing loss within one year of discharge.  The examiner cited an Institute of Medicine report from 2005 that "concluded there is not a scientific basis for hearing normal at discharge and delayed or onset noise-induced hearing being causally attributable to military noise exposure several years later."  The examiner noted that the Veteran has a "history of post-military noise exposure and he is currently exposed to occupational noise as a machine operator."  In a February 2010 VA addendum opinion, the examiner addressed the Veteran's separation examination which showed hearing loss of 90 decibels at 3000 Hertz in the left ear and compared it to his current threshold of 40 decibels.  The examiner stated, "I have never seen a hearing loss of 90 [decibels] at only 3000 [Hertz] and normal at adjacent frequencies.  I am unaware of any evidence-based research that has reported such a finding."  The examiner continued, "I assume the threshold of 90 [decibels] at 3000 [Hertz] in the left ear was misprinted at separation.  If not so, it was a temporary threshold shift...and not a permanent threshold shift as evidenced by the threshold being 50 [decibels] better more than 30 years later."  Based on the foregoing, the examiner opined that bilateral hearing loss is less likely as not caused by or a result of military service.  The Board finds this medical opinion highly probative of negative nexus between the Veteran's current bilateral hearing loss and his military service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

A private audiological evaluation from June 2010 showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
80
70
75
LEFT
25
30
35
40
50

A private audiological evaluation from June 2013 showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
75
65
80
LEFT
20
25
35
35
55

In April 2015, the Veteran testified at a Board hearing before the undersigned.  To the extent that the Veteran believes that he experiences a reduction in hearing acuity, such endorsement is competent.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  However, the Board finds that even to the extent the Veteran would be competent to report diminished hearing acuity since separation, he would not be competent to diagnose hearing loss for VA purposes as such a determination would require both objective audiometric and speech recognition testing, which the Veteran could not perform on himself.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Furthermore, the Board finds that the Veteran's opinion regarding the etiology of his hearing loss is not probative because a lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).  

After a full review of the record, the Board finds that the weight of the evidence demonstrates that bilateral hearing loss did not have its onset in service, was not manifest to a compensable degree within one year of separation from service, and is not related to service for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

With regard to the claim for tinnitus, the analysis and the result are different.  The Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Board finds no reason to doubt the Veteran's credibility.  As an initial point, he was found to be credible at his hearing regarding the onset of tinnitus.  Given this conclusion, the Board will review his statements as to the etiology of his tinnitus.  

The Veteran's claim was denied based on a negative VA medical opinion.  In the examination report, the examiner noted that the Veteran first noticed tinnitus "within a year after military discharge."  The Veteran told the examiner that his tinnitus is constant.  The examiner noted that the "records are silent for tinnitus."  As such, the examiner found that tinnitus was less likely than not to have been caused by or a result of military service.

The Veteran testified before the undersigned that he did actually report to his sergeant in Germany that he had ringing in his ears.  See Hearing Transcript, 3.  As such, the Veteran has credibly testified he began experiencing ringing while in service and that it continued to the present day.  This testimony has been reiterated in verbal and written statements.  The Veteran has not attempted to bolster or exaggerate his symptoms, and based on his reports of ringing, the Veteran was diagnosed with tinnitus.  As such, the criteria for service connection for tinnitus have been met.  As the Veteran's lay statements are competent and credible with regard to noise exposure in service and in describing tinnitus during service and since service-and with evidence of a current disability and evidence of a relationship between the current disability and noise exposure in service on the basis of continuity-all the elements of service connection have been met and service connection is established.  See Buchanan, 451 F.3d. at 1335 (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).

In reaching this conclusion, the Board acknowledges that the VA examiner found that it was not likely that the Veteran's tinnitus was related to his military service, reasoning that there were no complaints of ringing in the service treatment records.  However, the examiner had previously acknowledged that the Veteran reported onset of tinnitus within one year of military discharge.  As such, the examiner's conclusion is not found to be probative with regard to tinnitus as it is not based on a complete consideration of the relevant evidence, and it is therefore insufficient to rebut the Veteran's credible statements as to continuity.  Thus, resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted and the Veteran's claim is granted.  
  
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in July 2009, prior to the initial adjudication of the service connection claim on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the July 2009 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claim in October 2009.  During that examination, the VA examiner conducted a physical examination of the Veteran with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters of service connection on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2015.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


